                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


ROBERT ALAN WALLACE                                                                  PLAINTIFF
v.                                     Civil No. 1:18 -cv-01012
NANCY A. BERRYHILL, Commissioner                                                     DEFENDANT
Social Security Administration


                                  MEMORANDUM OPINION

       Robert Alan Wallace (“Plaintiff”) brings this action under 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration

(Commissioner) denying her claim for a period of disability, disability insurance benefits (“DIB”),

and supplemental security income (“SSI”) benefits under Titles II and XVI of the Social Security

Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In this judicial review,

the court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5.1          Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1. Background:

       On August 5, 2015, Plaintiff protectively filed a Title II application and a Title XVI

application. (Tr. 10). In his applications, Plaintiff alleged he was disabled due damaged nerves


1The docket numbers for this case are referenced by the designation “ECF No. ____” The transcript
pages for this case are referenced by the designation “Tr. ___”

                                                  1
and ligaments in his left hand and back pain with an alleged onset date of August 4, 2010. (Tr. 10,

226). The claim was denied initially on October 20, 2015, and again upon reconsideration on

December 7, 2015. (Tr. 119, 132).

        Thereafter, Plaintiff requested an administrative hearing on his application, and this hearing

request was granted. (Tr. 138, 155). An administrative hearing was held on March 17, 2017, in

Little Rock, Arkansas. (Tr. 25-55). At the administrative hearing, Plaintiff was present and was

represented by counsel, Greg Giles. (Id.). Plaintiff and Vocational Expert (“VE”) Myrtle M.

Johnson testified at this hearing. (Id.). On the date of this hearing, Plaintiff testified he was forty-

nine (49) years old, which is defined as a “younger person” under 20 C.F.R. § 416.963(c) (SSI),

and testified he had completed the twelfth grade in special education classes. (Tr. 30, 32). Plaintiff

amended the onset date to December 31, 2014, at the time of the hearing. (Tr. 29).

        On June 8, 2017, the ALJ entered an unfavorable decision on Plaintiff’s application. (Tr.

7-20). In this decision, the ALJ found Plaintiff met the last insured status requirements through

December 31, 2014, which was also the amended alleged onset date. (Tr. 12, Finding 1). The ALJ

found Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since December 21, 2014.

(Tr. 12, Finding 2). The ALJ determined Plaintiff had the following severe impairments: left (non-

dominant) hand injury on August 4, 2010, status-post surgeries; back injury on July 15, 2009,

status-post lumbar kyphoplasty; carpal tunnel syndrome; and left knee arthritis. (Tr. 12-13,

Finding 3).    The ALJ, however, also determined Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 13-14, Finding 4).

        In this decision, the ALJ evaluated the Plaintiff’s subjective complaints and determined his

RFC. (Tr. 14-18, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and

                                                   2
determined they were only partially consistent with the evidence. Id. Second, the ALJ determined

Plaintiff returned the RFC for the following:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) except he is able to perform work that involves
       occasional climbing, stooping, kneeling, crouching, and crawling; reaching and
       handling up to 10 pounds with the left (non-dominant) hand; and use his left hand as
       an assistive device. Additionally, the claimant is able to perform unskilled, rote
       activities; understand, follow, and remember concrete instructions; tolerate
       superficial contact with co-workers, supervisors, and the public at unskilled (e.g.
       meet/greet, make change, do simple instructions and directions).

Id.

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined he was unable

to perform any of his PRW. (Tr. 18, Finding 6). The ALJ found Plaintiff was defined as a younger

individual on the amended alleged disability onset date, but subsequently changed age category to

closely approaching advanced age. (Tr. 18, Finding 7). The ALJ determined Plaintiff retained the

capacity to perform other work existing in significant numbers in the national economy,

specifically that of a counter clerk or a furniture rental consultant. (Tr. 19, Finding 10). The ALJ

based this determination upon the testimony of the Vocational Expert. (Tr. 19, Finding 10).

       Plaintiff requested that the Appeals Council’s review the ALJ’s unfavorable disability

determination. (Tr. 191). On January 25, 2018, the Appeals Council declined to review Plaintiff’s

appeal. (Tr. 1). On February 23, 2018, Plaintiff filed the present appeal. ECF No. 1. The Parties

consented to the jurisdiction of this Court on September 13, 2017. ECF No. 5. Both Parties have

filed appeal briefs. ECF Nos. 12-13. This case is now ready for decision.

2. Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. §405(g)

                                                 3
(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. §423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that


                                                  4
significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. § 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3. Discussion:

       In his appeal brief, Plaintiff alleges his case should be reversed and remanded for

immediate award of benefits for the following reasons: (A) the ALJ failed to afford proper weight

to the opinions of Plaintiff’s treating physicians; and (B) the ALJ’s RFC determination was not

supported by substantial evidence. ECF No. 12. In response, Defendant argues that there is no

basis for reversal in this case. ECF No. 14. The Court will address each of these arguments.

       A. Residual Functional Capacity Analysis

       Plaintiff argues that the ALJ did not properly consider the medical opinion offered by his

treating physicians, whose opinions he argued should be accorded special deference. (ECF No.

12, pp. 5-13). Plaintiff more generally argues the ALJ’s RFC determination is not supported by

substantial evidence in the record. ECF No. 12

       The ALJ gave only moderate weight to the opinions of Dr. Wharton, reasoning that Dr.

Wharton’s treatment notes documented mostly intact physical and mental functioning on


                                                 5
examination which undermined his opinions in both letters and an RFC assessment form that

Plaintiff was severely limited. (Tr. 17).

         RFC is the most a person can do despite that person’s limitations. 20 C.F.R. 416.945. A

disability claimant has the burden of establishing his or her RFC. Vossen v. Astrue, 612 F. 3d

1011, 1016 (8th Cir. 2010). “The ALJ determines a claimant’s RFC based on all relevant evidence

in the record, including medical records, observations of treating physicians and others, and the

claimant=s own descriptions of his or her limitations.” Jones v. Astrue, 619 F.3d 963, 971 (8th Cir.

2010); Davidson v. Astrue, 578 F.3d 838, 844 (8th Cir. 2009). Limitations resulting from

symptoms such as pain are also factored into the assessment. 20 C.F.R. '' 404.1545(a)(3),

416.945(a)(3). The United States Court of Appeals for the Eighth Circuit has held that a

“claimant’s residual functional capacity is a medical question.” Miller v. Colvin, 784 F.3d 472,

479 (8th Cir. 2015) (citing Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001). Therefore, an ALJ’s

determination concerning a claimant’s RFC must be supported by medical evidence that addresses

the claimant’s ability to function in the workplace. Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir.

2012).

         "The opinion of a treating physician is accorded special deference under the social security

regulations" and "normally entitled to great weight." Vossen v. Astrue, 612 F.3d 1011, 1017 (8th

Cir. 2010). "However, the Commissioner may discount or even disregard the opinion of a treating

physician where other medical assessments are supported by better or more thorough medical

evidence." Fentress v. Berryhill, 854 F.3d 1016, 1020 (8th Cir. 2017). The Commissioner may

also assign "little weight" to a treating physician's opinion when it is either internally inconsistent

or conclusory. Chesser v. Berryhill, 858 F.3d 1161, 1164–65 (8th Cir. 2017).



                                                  6
       In this case, although Dr. Wharton’s opinion evidence was conclusory, the ALJ granted his

opinions moderate weight in consideration of the fact that he was a treating physician and was

familiar with Plaintiff’s condition and medical history. (Tr. 17). The ALJ considered the medical

evidence that showed multiple surgeries prior to the adjudicatory period, and the evidence from

the relevant time period which showed largely normal mental and physical examinations

performed by Dr. Wharton. (Tr. 15-17, 676, 681, 685, 689-690, 693, 701-702, 706, 709, 765, 769,

773, 778, 783, 805, 810-811, 814-815, 818-819). Additionally, in October of 2015 Dr. Wharton

noted Plaintiff’s back pain was improving. (Tr. 786). During this visit, Dr. Wharton performed a

physical examination with normal findings aside from moderately reduced rage of motion and

tenderness in the lumbar spine. (Tr. 788). In September of 2015, Plaintiff reported that his back

pain was aggravated by bending, changing positions, daily activities, and walking but was relieved

by pain medications and injections. (Tr. 674). In October of 2015, Dr. Wharton noted Plaintiff’s

back pain was improving and symptoms were relieved by heat and rest, he also described

Plaintiff’s neuropathy as moderate. (Tr. 786). Later that month, Plaintiff reported his neuropathic

pain was moderate, describing his symptoms as chronic and controlled, and that he benefitted from

the use of Lyrica. (Tr. 790). Plaintiff refers to records from 2010 and 2011 showing Plaintiff

underwent extensive surgeries on his left hand and was advised that he could not use his left hand

for any work activities that required frequent and forceful lifting, gripping, pushing or pulling

using his left hand. (ECF No. 12, pp. 4-6). Aside from noting the ALJ’s RFC findings do not

conflict with this opinion, the Court notes these records are from three to four years before the

amended alleged onset date of December 31, 2014. Further, the ALJ did acknowledge these

surgeries, but found the evidence from the relevant time period showed largely normal

examination findings and conservative treatment. (Tr. 15-17).

                                                7
       Plaintiff also argued the ALJ did not base his RFC determination on substantial evidence,

objecting specifically to the ALJ finding Plaintiff could use his left hand despite evidence his left

hand was non-functional. (ECF No. 12, p. 14). At the administrative hearing, Plaintiff testified

that he did not use his left hand to hold things out of fear he would drop it, but that he is able to

use it to guide things, giving the example of using his wrist on top of a steering wheel. (Tr. 41).

In July of 2015, Dr. Wharton had a follow up visit with Plaintiff which included treatment for his

left hand. (Tr. 684-686). Dr. Wharton noted Plaintiff’s neuropathic pain was from his degloving

accident and directed Plaintiff to continue taking his prescribed 150mg of Lyrica. (Id.). In July

of 2016, Plaintiff was seen by Dr. Wharton who noted his left-hand numbness had an associated

symptom of muscle weakness, was relieved by the medication Lyrica, and characterized this

problem as stable; advising Plaintiff to continue his 150mg Lyrica and return in three months. (Tr.

809-811). The ALJ also noted that Dr. Wharton routinely advised Plaintiff to increase his physical

activity in both 2015 and 2016. (Tr. 16).

       Finally, the ALJ considered the opinions of State agency medical consultants, who agreed

that Plaintiff retained the capacity for light work with occasional postural activities. (Tr. 17, 67-

68, 80-81). However, the ALJ found these consultants did not adequately account for Plaintiff’s

profound left-hand injury, chronic pain, or the combined impact of his various

musculoskeletal/orthopedic problems including obesity and therefore included greater limitations

in his RFC findings. (Tr. 17).

       After considering these findings, the Court finds no basis for reversal on this issue.

       B. Subjective Complaints

       In his appeal brief, Plaintiff alleges the ALJ did not properly consider the statements of his

longtime friend, Jesse Kelley, and his pastor, Edgar Hill. (ECF No. 12, p. 16). Mr. Kelly wrote

                                                 8
that Plaintiff was not physically able to perform work due to back, hand, and knee problems and

was not mentally able to perform work due to medications. (Tr. 824). Mr. Hill wrote that

Plaintiff’s hands made him unable to work and elaborated that as an electrical contractor he would

not be able to use Plaintiff due to his physical condition. (Tr. 832).

       In this case, the ALJ expressly considered the statements of three lay person witnesses:

Jesse Kelly, Edgar Hill, and Debra Wallace. (Tr. 18). The ALJ considered the three statements

together and afforded little weight to each, as they were not disinterested third party witnesses and

the medical records suggested somewhat greater functioning than opined. (Tr. 18). The ALJ

additionally noted that the ultimate issue of disability is reserved to the Commissioner, and these

statements were conclusory. (Id.). The ALJ considered and these lay witness statements and

provided appropriate reasonings for affording them little weight. (Id.). Accordingly, Court finds

no basis for reversal on this issue.

       C. Hypothetical Given to Vocational Expert

       “The ALJ’s hypothetical question to the vocational expert needs to include only those

impairments that the ALJ finds are substantially supported by the record as a whole.” Martise v.

Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (citing Lacroix v. Barnhart, 465 F.3d 881, 889 (8th Cir.

2006)). The ALJ’s hypothetical question included all the limitations found to exist by the ALJ and

set forth in the ALJ’s RFC determination. (Id.). Based on the Court’s previous conclusion that

the ALJ’s RFC findings are supported by substantial evidence, the Court holds that the

hypothetical question was proper, and the VE’s answer constituted substantial evidence supporting

the Commissioner’s denial of benefits. Id., see also Lacroix, 465 F.3d at 889.




                                                  9
4. Conclusion:

       Based on the foregoing, the undersigned finds the decision of the ALJ, denying benefits to

Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 19th day of March 2019.


                                                 /s/Barry A. Bryant
                                                                  _________
                                                 HON. BARRY A. BRYANT
                                                 U.S. MAGISTRATE JUDGE




                                               10
